    Case 3:19-cv-01130-SMY Document 16 Filed 09/09/21 Page 1 of 5 Page ID #61




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SHANE HOSKINS,                                         )
                                                           )
                            Petitioner,                    )
                                                           )
    vs.                                                    )   Case No. 19-CV-1130-SMY
                                                           )
    ERIC WILLIAMS,                                         )
                                                           )
                            Respondent.                    )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

          Petitioner Shane Hoskins filed the instant habeas corpus action pursuant to 28 U.S.C. §

2241 challenging the constitutionality of his confinement.1 Citing United States v. Davis, 139 S.

Ct. 2319 (2019) and other decisions, Hoskins argues that his conviction under 18 U.S.C. § 924(c)

is unconstitutional and that he is entitled to relief. Now pending before the Court is Respondent

Eric Williams’ Motion to Dismiss (Doc. 12). Hoskins filed a response in opposition (Doc. 14).

For the following reasons, the Motion is GRANTED.

                                                  Background

          Hoskins was convicted on December 8, 2004 of conspiracy to possess with intent to

distribute methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1), distribution of

methamphetamine in violation of 21 U.S.C. § 841(a)(1), possession of a firearm in furtherance of

a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A), and tampering with a witness in

violation of 18 U.S.C. § 1512(c)(2). United States v. Hoskins, 9:04-cr-035 (D. Mont.), Doc. 180.

He was sentenced to 30 years of imprisonment followed by supervised release for life. Id. Docs.



1
  Petitioner filed this case while he was incarcerated at FCI Greenville. He has since been released from prison and
resides in Anaconda, Montana.

                                                   Page 1 of 5
 Case 3:19-cv-01130-SMY Document 16 Filed 09/09/21 Page 2 of 5 Page ID #62




229 and 236; United States v. Hoskins, 364 F.Supp.2d 1214 (D. Mont. 2005). His conviction and

sentence were affirmed on direct appeal. United States v. Hoskins, 164 Fed.Appx. 602 (9th Cir.

2006), cert. denied, 547 U.S. 1172 (2006). His motion under 28 U.S.C. § 2255 was denied on

November 20, 2008, United States v. Hoskins, 2008 WL 11452353 (D. Mont. 2008).

       On June 23, 2016, Hoskins filed an application for an order authorizing a district court to

consider a second or successive motion under § 2255. United States v. Hoskins, 16-72049 (9th

Circ. 2016). He argued for relief pursuant to Johnson v. United States, 135 S.Ct. 2551 (2016) and

Welch v. United States, 136 S.Ct. 1257 (2016). The Ninth Circuit Court of Appeals denied his

application. United States v. Hoskins, 16-72049 (9th Circ. 2016), Doc. 2.

       In his § 2241 Petition in this case (Doc. 1), Hoskins argues that § 2241 is the correct vehicle

for pursuing his claim under § 2255(e)’s savings clause and the test articulated in In re Davenport,

147 F.3d 605 (7th Cir. 1998).

                                            Discussion

       Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not be employed

to raise claims of legal error in conviction or sentencing; they may only challenge the execution of

a sentence. See Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998). Thus, aside from the

direct appeal process, a prisoner who has been convicted in federal court is ordinarily limited to

challenging his conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the

court which sentenced him. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). Additionally,

he may not file a “second or successive” § 2255 motion unless a panel of the appropriate court of

appeals certifies that such motion contains either 1) newly discovered evidence “sufficient to

establish by clear and convincing evidence that no reasonable factfinder would have found the




                                            Page 2 of 5
 Case 3:19-cv-01130-SMY Document 16 Filed 09/09/21 Page 3 of 5 Page ID #63




movant guilty of the offense,” or 2) “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h).

       Under very limited circumstances, a prisoner may challenge his federal conviction or

sentence under § 2241. Specifically, § 2255(e) contains a “savings clause” (also referred to as the

“safety-valve” clause, see Reynolds v. United States, Case No. 18-cv-691 (M.D. Pa., Doc. 5, April

4, 2018)) which authorizes a federal prisoner to file a § 2241 petition where the remedy under §

2255 is “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). See

United States v. Prevatte, 300 F.3d 792, 798-99 (7th Cir. 2002).

       The fact that Hoskins was barred from bringing a successive § 2255 petition does not render

it an inadequate remedy. Davenport, 147 at 609-10 (§ 2255 limitation on filing successive motions

does not render it an inadequate remedy for a prisoner who had filed a prior § 2255 motion).

Rather, under § 2241, a petitioner must demonstrate the inability of a § 2255 motion to cure the

defect in the conviction, because of a structural problem inherent in § 2255. See Webster v.

Daniels, 784 F.3d 1123, 1136 (7th Cir. 2015). “A procedure for postconviction relief can be fairly

termed inadequate when it is so configured as to deny a convicted defendant any opportunity for

judicial rectification of so fundamental a defect in his conviction as having been imprisoned for a

nonexistent offense.” Davenport, 147 F.3d at 611. Following Davenport and its progeny, the

Seventh Circuit has articulated a three-part test for determining whether § 2255 is inadequate or

ineffective so as to trigger the savings clause:

       • The federal prisoner must seek relief based on a decision of statutory interpretation
       (as opposed to a decision of constitutional interpretation, which the inmate could
       raise in a second or successive § 2255 motion);

       • The statutory rule of law in question must apply retroactively to cases on collateral
       review and could not have been invoked in a first § 2255 motion; and




                                             Page 3 of 5
    Case 3:19-cv-01130-SMY Document 16 Filed 09/09/21 Page 4 of 5 Page ID #64




           • A failure to afford the prisoner collateral relief would amount to an error “grave
           enough” to constitute “a miscarriage of justice.”

Worman v. Entzel, 953 F.3d 1004, 1008 (7th Cir. 2020) (emphasis in original) (citing Montana v.

Cross, 829 F.3d 775, 783 (7th Cir. 2016); Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019)).

           Hoskin’s Petition fails to satisfy the first condition – Davis is not a decision of statutory

interpretation; it considered a constitutional issue which could be raised in a successive § 2255

motion. Id. 139 S.Ct. at 2324. And his claim cannot be considered because the Court of Appeals

has not permitted him to file a second or successive § 2255 motion.2

                                                      Disposition

           For the foregoing reasons, the Motion to Dismiss (Doc. 12) is GRANTED; Shane Hoskins’

§ 2241 Petition (Doc. 1) is DISMISSED with prejudice. The Clerk is DIRECTED to close this

case and enter judgment accordingly.

           It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his § 2241 Petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000). If Petitioner wishes

to appeal, he may file a notice of appeal with this Court within 60 days of the entry of judgment.

FED. R. APP. P. 4(a)(1)(B)(iii). A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 60-day appeal deadline. A Rule 59(e) motion must be filed no more

than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot be

extended.

           A motion for leave to appeal in forma pauperis must identify the issues Petitioner plans to

present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is

allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the



2
    In light of this conclusion, the Court need not address his argument that § 924(c)(1)(A) is unconstitutionally vague.


                                                       Page 4 of 5
 Case 3:19-cv-01130-SMY Document 16 Filed 09/09/21 Page 5 of 5 Page ID #65




amount to be determined based on his prison trust fund account records for the past six months)

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: September 9, 2021



                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 5 of 5
